Citation Nr: 1100088	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-41 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction 
including as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension including 
as secondary to service-connected PTSD.
 
3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with a large sliding hiatal hernia including as 
secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1953 to November 
1958. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from September 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for sexual dysfunction and hypertension; and from a January 2006 
rating decision that denied service connection for 
gastroesophageal reflux disease (GERD) with large sliding hiatal 
hernia.   

In June 2008, the Board in part denied service connection for 
sexual dysfunction, hypertension, and GERD.  The Veteran filed a 
timely appeal with the U.S. Court of Appeals for Veterans Claims 
(Court).  In a June 2009 Order, the Court vacated and remanded 
the Board's decision with respect to the issues captioned above 
for compliance with the instructions in a Joint Motion for 
Remand.  

In July 2010, the Board sought medical expert opinions on matters 
relating to the issues on appeal.  A report with the opinions was 
received and added to the file in September 2010.  The Veteran 
was sent a copy of the report and invited to review it and 
respond.  


FINDINGS OF FACT

1.  The Veteran's sexual dysfunction first manifested after 
service and is not caused by PTSD but is secondary to medications 
prescribed for the treatment of PTSD. 

2.  The Veteran's hypertension first manifested greater than one 
year following discharge from service and is not related to any 
aspect of service including PTSD and medications prescribed to 
treat PTSD. 

3.  The Veteran's gastroesophageal reflux disease first 
manifested after service and is not related to service-connected 
residuals of an inguinal hernia, PTSD, and medications prescribed 
to treat PTSD.  


CONCLUSIONS OF LAW

1.   The criteria for service connection for sexual dysfunction 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).  

2.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The criteria for service connection for gastroesophageal 
reflux disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

With respect to the claim for service connection for sexual 
dysfunction, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error regarding this claim was harmless and 
will not be further discussed.

For the remaining claims, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In correspondence in June 2005 and October 2005, the RO provided 
notices that did not meet all the requirements.  The notices 
provided the criteria for substantiating a claim for service 
connection on a direct and secondary basis and discussed the 
Veteran's and VA respective responsibilities to obtain relevant 
evidence.  The notices did not provide information on the 
criteria for assignment of a rating or effective date.   However, 
the Board concludes that such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to hypertension and 
gastroesophageal reflux disease.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  Except for some military unit 
morning reports dated from July to August 1954, the Veteran's 
service treatment records were not recovered and are presumed to 
have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Records of hernia surgery in 1954 were 
among those suspected of being destroyed.  In cases where the 
Veteran's service records are unavailable, a heightened duty 
exists to assist the Veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (where the veteran's service medical 
records have been destroyed or lost, there is a duty to advise 
the veteran to obtain other forms of evidence).  In this case, 
the VA has made unsuccessful attempts to obtain or reconstruct 
the missing records, and the RO informed the Veteran in a June 
2003 decision on other claims.  Thus, the Board concludes the 
VA's heightened duty to assist the Veteran is satisfied.

In such situations, the Board also has a heightened obligation to 
explain its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board is mindful of this obligation in its 
determinations below.
VA has also obtained medical examinations and an independent 
medical opinion.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Army engineering unit with service 
in Korea in 1954 after the cessation of hostilities.  He contends 
that symptoms of GERD first manifested at the time of inguinal 
hernia surgery in July 1954 and that this disorder, sexual 
dysfunction, and hypertension are secondary to service-connected 
PTSD or medications prescribed for PTSD.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
hypertension ).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected disability 
by a service-connected one is rated.  

The new provisions also require that service connection not be 
awarded on an aggravation basis without establishing a pre- 
aggravation baseline level of disability and comparing it to 
current level of disability.  The purpose of the regulatory 
change was to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995).   In the comments to the new regulation, 
the changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for the 
non-service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's prior practice; therefore the recent change is substantive.  
Because the Veteran's claims were pending before the regulatory 
change, the Board will apply the version of 38 C.F.R. § 3.310 in 
effect before the change because that version is more favorable 
to the claimant as it does not require the establishment of a 
baseline before an award of service connection may be made.

In February 2003, a VA psychiatrist in an outpatient clinic noted 
the Veteran's reports of increased anxiety, insomnia, 
agoraphobia, and panic attacks with a history of GERD, 
hypertension, and alcohol abuse, the latter ending two months 
earlier.  The Veteran did not report any symptoms related to 
service.  However, in April 2003, another psychiatrist noted the 
Veteran's reports of recurring intrusive thoughts of his service 
in Korea and diagnosed PTSD.  In June 2003, a third VA 
psychiatrist performed a more detailed examination, noting that 
the Veteran had been a heavy tobacco user until quitting seven 
years earlier and had a relapse in his alcohol abuse.  The 
Veteran reported that he experienced anxiety and intrusive 
thoughts since his service in Korea.  The psychiatrist diagnosed 
PTSD, panic disorder with agoraphobia and alcohol dependence in 
early remission.  In August 2003, the RO granted service 
connection and a 50 percent rating for PTSD, effective in April 
2003.  In February 2008, the RO granted an increased rating of 70 
percent for PTSD, effective July 2007.  

Sexual Dysfunction

Service records are limited to the military unit morning reports 
discussed above that showed the Veteran was hospitalized for 
surgical correction of a right inguinal hernia in July 1954.  He 
returned to full duty in August 1954 and satisfactorily completed 
active service in 1958.  The Veteran does not contend that sexual 
dysfunction manifested in service.  

In July 1999, a private physician diagnosed severe coronary 
artery disease, and the Veteran underwent a triple vessel bypass 
grafting surgery.  In a September 2003 VA general medical 
examination, a VA physician's assistant (PA) noted that the 
Veteran was diagnosed with diabetes mellitus and hypertension in 
addition to coronary artery disease.  He also had two 
arthroplasties of the left hip, arthroscopic surgery on both 
knees, and a remote history of surgery for pancreatitis.  The 
Veteran was currently prescribed eleven prescription medications.   
The Veteran denied any genitourinary system deficits. 

In a June 2003 mental health examination, the Veteran reported 
that he was married three times and had five children with his 
first wife.  He also reported that he slept separately from his 
current spouse because of his insomnia, nightmares, and anxiety.  
The examiner did not note any specific symptoms of sexual 
dysfunction.  In a follow-up mental health examination in April 
2004, a VA psychiatrist also noted that the Veteran experienced 
GERD, panic attacks, recurrent alcohol abuse, severe agoraphobia, 
and mobility limitations but did not note any reports by the 
Veteran of sexual dysfunction.  No symptoms of dysfunction were 
noted by a private psychiatrist in October 2004.  

In July 2005, a VA physician performed a genitourinary 
examination, noting that the Veteran was taking 15 different 
medications for his medical problems, including insulin for 
diabetes, coronary artery disease/coronary artery bypass graft, 
and two medications for strokes.  The Veteran reported no 
erectile activity for four years but no history of genitourinary 
trauma, urinary symptoms or leakage, or other renal 
symptomatologies.  The physician diagnosed erectile dysfunction 
and impotence with absence of ejaculation most likely due to 
multiple medical issues and the large number of medications taken 
individually or in combination.  The physician also noted that 
diabetes and long term tobacco use were also contributing factors 
to the dysfunction and that it was not possible to state which 
was most responsible.  In May 2005, a VA primary care physician 
noted that the Veteran had over fifteen active oral medications 
for various disorders.  None were for treatment of erectile 
dysfunction.  

In September 2005, the RO denied service connection for sexual 
dysfunction.  In June 2008, the Board denied service connection 
for sexual dysfunction placing greatest probative weight on the 
medical examination and opinion of the VA physician in July 2005 
and noting that there was no contradictory medical evidence.  

In February 2008, a VA clinical psychologist noted that the 
Veteran had been prescribed two mediations for anxiety and 
depression and that the Veteran reported no side effects.  The 
same month, a VA physician performed a comprehensive general 
medical examination noting thirteen oral medications and no 
reported side effects.  The physician noted that the Veteran had 
been hospitalized in 2004 for two cerebrovascular accidents.  The 
physician noted no symptoms or diagnosis of sexual dysfunction 
but major functional loss and weakness because of effects of 
diabetes, hypoglycemia, cardiovascular, and musculoskeletal 
disorders. 

On appeal, in June 2009, the Court vacated the Board's decision 
with respect to this claim and remanded the appeal for compliance 
with the instructions of a Joint Motion for Remand that 
determined that the Veteran did not receive an adequate VA 
examination because the record was "...devoid of a medical opinion 
adequate for rating purposes."  The parties referred to a 
February 1999 examination by a Dr. T. contending that the Veteran 
was diagnosed with depression.  This examination is not in the 
record nor is there any indication that the Veteran reported an 
examination by this physician.  This reference examination 
appears to be unrelated to this case because the parties then 
immediately quoted from the July 2005 VA genitourinary 
examination discussed above.  The parties indicated that 
examiners concluded that various medications could have caused 
sexual dysfunction but did not clearly address whether the PTSD 
medications caused specific symptoms leaving open that 
possibility.  The parties cited Mittleider v. West, 11 Vet. App. 
181, 182 (1998), for the proposition that an opinion is necessary 
when it is not possible to separate the effects of a service-
connected and non-service connected disabilities.    The parties 
also noted that a numbered page in the record showed that the 
Veteran quit smoking two decades prior to this examination in 
1987.   The Joint Motion directed an additional examination to 
address whether PTSD medication caused sexual dysfunction. 

Regarding the Veteran's smoking history, private medical records 
in 1985 showed that the Veteran was a 20 year smoker.  In 1999, a 
private physician noted the Veteran's report that he quit smoking 
five years earlier (1994).  In June 2003, a VA physician noted 
the Veteran's report that he had quit smoking seven years earlier 
(1996).  The Board concludes that the weight of credible lay 
evidence from the Veteran is that he used tobacco products for 
approximately 30 years, quitting not earlier than the mid 1990s. 

In October 2009, the Veteran submitted correspondence that cited 
three articles published in medical journals in 1997, 2000, and 
2002 addressing a relationship between PTSD and sexual 
dysfunction.  The Veteran provided copies of the abstracts of 
these articles downloaded from the Internet without any medical 
review of the applicability of the studies to the Veteran's case.  
All studies were based on questionnaires and concluded that there 
was a higher rate of erectile dysfunction in patients with PTSD 
including those taking medications for PTSD than in non-PTSD 
patients.  None of the abstracts addressed whether any of the 
patients also had other risk factors or disorders.   

In July 2010, the Board provided the complete claims file to a 
physician specializing in forensic psychiatry at a medical 
university.  The physician noted a review of the claims file and 
that he did not examine the Veteran.  The physician's report has 
been associated with the file and was provide to the Veteran for 
review.  No response has been received.   

The physician reviewed the articles cited by the Veteran and also 
cited additional medical research.  The physician noted that the 
Veteran reported the onset of symptoms of sexual dysfunction four 
years prior to a 2005 examination, or in 2001.  The physician 
noted that symptoms of PTSD do have a delayed onset but rarely 
more than a year or two.  As the Veteran experienced traumatic 
events in Korea in 1954-55, the physician concluded that the 
onset of PTSD was many decades earlier, possibly masked by 
alcohol abuse, and that the sexual dysfunction was not caused by 
PTSD.  The physician further noted that the statistical studies 
suggesting a relationship between PTSD and sexual dysfunction 
were based on very small samples and did not consider many other 
risk factors.  However, regarding medications used in treatment 
of PTSD and other disorders, the physician noted that many 
medications in use by the Veteran, including those prescribed for 
depression and anxiety, more likely than not, in aggregate, 
caused and aggravated sexual dysfunction.  The physician noted 
that the medical records showed a correlation between the use of 
antidepressants and the onset of dysfunction symptoms.  The 
physician noted that it was well documented in medical literature 
that antidepressants cause and aggravate sexual dysfunction.  
Other medications used by the Veteran to treat hypertension and 
heartburn also cause sexual dysfunction.   Therefore, the 
physician concluded that the Veteran's sexual dysfunction was at 
least as likely as not caused by antidepressant medications.  

The Board reviewed the medical history in the claims file for the 
treatment of PTSD.  The weight of credible medical evidence in 
this area is that the Veteran has overlapping symptoms of anxiety 
and depression related to both PTSD and to his loss of function 
caused by his many other diseases and disabilities.  In 
Mittleider, the Court noted that VA published a response to 
comments to proposed changes in rating criteria for mental 
disorders that "when it is not possible to separate the effects 
of the [service-connected condition and the non-service-connected 
condition], VA regulations require reasonable doubt on any issue 
be resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition."  Mittleider at 182; see also 61 Fed. Reg. 52, 698 
(Oct. 8, 1996).   In this case, a medical examiner noted that it 
is not possible to separate the impact of various medications or 
the specific disorders for which psychiatric medications are 
prescribed.   

The Board concludes that service connection for sexual 
dysfunction on a direct basis or as secondary to PTSD is not 
warranted.  The dysfunction did not manifest in service or for 
many years after service.  The Board places greatest probative 
weight on the opinion of the university forensic psychiatrist who 
reviewed the entire claims file and additional medical research 
and concluded that in this Veteran's case, his sexual dysfunction 
was not caused or aggravated by PTSD.  The Board places very 
little probative weight on lay Internet research limited to 
downloading abstracts of articles that appear in summary to 
support a contention without lay or medical analysis of the depth 
and validity of the research or the applicability of the study to 
the Veteran's specific case.  

Nevertheless, the weight of credible medical evidence including 
the opinion of the forensic psychiatrist is that antidepressant 
medications, prescribed for mixed psychiatric disorders including 
PTSD, did aggravate sexual dysfunction in this Veteran's case.  

Therefore, resolving all doubt in favor of the Veteran, the Board 
concludes that service connection for sexual dysfunction is 
warranted as secondary to medications prescribed for the 
treatment of service connected PTSD.  


Hypertension 

In January 1993, a VA physician noted the Veteran's report of 
chest pain for the past year.   On examination, the physician 
found the Veteran's cardiovascular system to be within normal 
limits with blood pressure measured as 130/90 mmHg.  After the 
examination, the only diagnosis was coronary artery disease 
(angina).  However, private medical records in 1999 showed that 
the Veteran was diagnosed with coronary artery disease and 
hypertension, and the Veteran underwent coronary bypass surgery.  
Beginning in August 2001, VA treatment records showed on-going 
treatment with oral medication for hypertension.  In September 
2003, a VA PA noted three blood pressure readings of 
approximately 130/80 mmHg.

In July 2005, a VA physician performed an examination for 
hypertension.  The Veteran reported a family history of 
hypertension and the onset of hypertension in 1988 which had been 
stable since then.  The physician also noted a history of stroke.  
Three blood pressure measurements were approximately 120/68 mmHg. 
The physician noted that the Veteran's high blood pressure was 
not due to his service-connected PTSD because PTSD does not 
specifically cause changes in the vasculature.  The physician 
also noted that the Veteran had a strong family history of 
hypertension and concluded the hypertension was essential in 
nature, meaning it was going to occur regardless of whether the 
veteran had PTSD or not.  He also noted the increasingly severe 
symptoms of PTSD did not appear to cause increased vascular 
symptoms because the Veteran's blood pressure was well 
controlled.  

In September 2005, the RO denied service connection for 
hypertension.  In October 2005, the Veteran submitted a fact 
sheet published by the VA National Center for PTSD.  VA noted 
that research suggested a relationship between exposure to 
traumatic events, experiencing symptoms of PTSD, and problems 
with physical health including cardiovascular systems.  The 
information was noted as based on two published medical studies 
in 1995 and 1996.  

In June 2008, the Board denied service connection for 
hypertension noting that the disorder first manifested in 1988 
many years after service and placed greatest probative weight on 
the medical examination and opinion of the VA physician in July 
2005.  The Board did not comment on the VA fact sheet but noted 
that there was no contradictory medical evidence or opinions in 
this Veteran's case.  

On appeal, in June 2009, the Court vacated the Board's decision 
with respect to this claim and remanded the appeal for compliance 
with the instructions of a Joint Motion for Remand that 
determined that the Veteran did not receive an adequate VA 
examination because the VA physician in July 2005 did not provide 
a rationale for his opinion or address the medical treatises 
submitted by the Veteran. Notwithstanding that the Veteran 
submitted the fact sheet after the examination or that the sheet 
simply provided conclusions based on studies without any review 
of their applicability to the Veteran's case, neither the RO nor 
the Board discussed the relevant evidence in the decisions.  

In October 2009, the Veteran submitted an abstract from a medical 
treatise published in 2009 reporting the results of a study of 
the relationship of hypertension to PTSD and depression and 
concluding that PTSD is related to hypertension independent of 
depression.  

In July 2010, the Board provided the complete claims file to a 
physician specializing in forensic psychiatry at a medical 
university.  The physician noted a review of the claims file 
including the complete article cited by the Veteran in October 
2009.  The physician did not examine the Veteran.  The 
physician's report has been associated with the file and provided 
to the Veteran for review.  No response has been received.   

The physician concluded that this Veteran's hypertension was not 
caused or aggravated by PTSD.  The physician referred to the 
medical literature including study cited by the Veteran and noted 
that the studies are epidemiological and do not explain or prove 
any causal relationship.  The physician also noted that the 
current state of medical science has not revealed the cause of 
hypertension in all individuals and the term "essential 
hypertension" reflects no underlying etiology.  The physician 
cited another study from the same author as cited by the Veteran, 
noting that individuals with PTSD more frequently engage in 
behaviors that are risk factors for hypertension such as smoking, 
obesity, inactivity, and elevated cholesterol.  At least two of 
the risk factors have been noted in the Veteran.  The physician 
also discussed another study addressing hypertension in combat 
veterans who developed hypertension within three years of 
returning home.  However, the incidence of PTSD was not 
considered, and the Veteran in this case developed hypertension 
in 1988.  Finally, the physician examined two specific factors in 
this Veteran's case.  First, the Veteran's blood pressure did not 
change significantly when he began treatment for PTSD.  Second, 
the symptoms of hypertension also did not change from 2003 to 
2005 when the Veteran was placed on an antidepressant medication 
known to otherwise cause or aggravate hypertension.  The Board 
notes that it also did not change as his symptoms were reported 
to have become more severe.    

The Board concludes that service connection for hypertension is 
not warranted on either a direct basis or as secondary to PTSD.  
The Veteran reported and the record showed that hypertension did 
not manifest until 1988, greater than one year after service.  
The Board acknowledges the Veteran's sincere belief that his 
symptoms of PTSD caused hypertension.  However, a determination 
of the etiology of a cardiovascular disease requires medical 
expertise.  As layperson, the Veteran's contention alone is not 
competent evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As noted above, the Board places very little probative weight on 
lay internet research limited to downloading abstracts of 
articles that appear in summary to support a contention without 
lay or medical analysis of the depth and validity of the research 
or the applicability of the study to the Veteran's specific case.  
Although the physician did not comment directly on the VA fact 
sheet, the Board reviewed the sheet and the cited studies and 
notes that they are conditional and based on limited 
epidemiological research.  The Board acknowledges that the fact 
sheet was issued by a VA medical research center and that the 
authors of the cited studies are members of the faculty of a 
medical school.  Nevertheless, the Department of Veterans Affairs 
has not directed that the results of these studies be applied 
universally without consideration of the Veteran's individual 
history and symptoms.   The Veteran has not presented any medical 
assessment that applies the conclusions of these studies to the 
Veteran's specific case.  The Board places greatest probative 
weight on the opinion of the independent forensic psychiatrist 
who noted review of the cited studies and other medical 
literature as well as a complete review of this Veteran's medical 
history and provided a clear opinion with credible rationale.   
This physician concluded that the Veteran's hypertension was not 
caused or aggravated by PTSD or the medications prescribed to 
treat PTSD.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current hypertension first manifested greater 
than one year after service and is not related to his active 
service or to PTSD or its associated medications.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Gastroesophageal Reflux Disease

Military unit morning reports showed that the Veteran underwent 
surgery in Korea for an inguinal hernia.  In September 1993, the 
RO granted service connection for residuals of the inguinal 
hernia.  There is no credible medical evidence to associate this 
disorder and surgical repair of the lower gastrointestinal tract 
and peritoneum with an upper gastrointestinal disorder such as 
GERD with a sliding hiatal hernia.  

Private medical treatment records in 1985 and 1990, a January 
1993 VA general medical examination, and private records in 1999 
are silent for any symptoms, diagnoses, or treatment for an upper 
gastrointestinal disorder. 

Starting in September 2002, VA primary care clinicians noted 
ongoing treatment and follow-up for GERD that was well-
controlled.   In a September 2003 VA general medical examination, 
a PA noted that the Veteran was prescribed an anti-acid 
medication but did not note any chronic symptoms.  

In October 2005, the Veteran submitted a fact sheet entitled 
"PTSD and Physical Health" published by the VA Center for PTSD 
downloaded from the Internet the same month.  The authors contend 
that PTSD may promote poor health through unspecified biological 
and psychological mechanisms and may involve a variety of body 
systems including gastrointestinal systems.  The authors did not 
provide any further detail but referenced two additional 
published studies. 

In December 2005, a VA physician noted a review of the claims 
file and the Veteran's reports of the first onset of symptoms of 
GERD in 2001.  VA electronic treatment records also showed a 
diagnosis of GERD in 2001.  The Veteran reported that he 
experienced daily "heartburn" but that the symptoms were 
completely eliminated by the use of prescription medication.  An 
upper gastrointestinal study identified a large sliding-type 
hiatal hernia with free reflux but no aspiration.  The study also 
showed a duodenal diverticulum.  The physician noted that the 
inguinal hernia that was repaired in service occurred nearly 
fifty years prior to the onset of GERD.  Although a small 
inguinal hernia recently recurred, the physician noted that the 
inguinal hernia did not affect the upper tract as they are two 
entirely different organ systems.  The physician also noted that 
GERD was the result of an incompetent gastroesophageal sphincter 
and not caused by mental health disorders such as PTSD.  

In February 2006, the Veteran submitted an undated excerpt from a 
university Internet site that described recent studies on the 
relationship between stress and the generation of digestive acid 
and reflux.  The authors noted that GERD occurred as a result of 
a dysfunctional barrier between the stomach and esophagus in 
which the sphincter muscle is too weak or unable to maintain 
function to prevent reflux.  The authors noted that a hiatal 
hernia and slow stomach emptying can also cause the symptoms.  
Initial studies of patients exposed to acute stress showed no 
relationship of stress to GERD.  However, using psychological 
profiling, further studies showed a possible relationship between 
chronic anxiety and long term periods of stress without social 
support structures increased GERD symptoms.  The authors 
concluded only that GERD patients that are stressed report 
increased symptoms and that additional studies were needed to 
understand the "brain-gut" relationship.  

In February 2008, a VA physician noted the Veteran's reports that 
his GERD was under control with no symptoms or impact on daily 
activities.      

In June 2008, the Board denied service connection for GERD 
because the disease first manifested nearly fifty years after 
service and was not related to the residuals of an inguinal 
hernia or PTSD placing greatest probative weight on the opinion 
of the VA physician in 2005.  In June 2009, the Court determined 
that the opinion was inadequate because the physician did not 
comment on the October 2005 VA fact sheet that offered a 
"possible link" between PTSD and gastrointestinal disease. 

In October 2009, the Veteran submitted additional material 
regarding GERD and PTSD including a fact sheet entitled "PTSD 
and Physical Health" issued by the VA National Center for PTSD 
downloaded from the Internet in December 2008.  A VA psychologist 
generally noted that some unidentified studies showed 
gastrointestinal and musculoskeletal systems have been shown to 
be associated with PTSD.  The author did not discuss the 
mechanisms of the contended association and noted that additional 
research was necessary.  The Veteran submitted a copy of a 
written statement presented to Congress by the Director, National 
Institute of Mental Health in May 2007.  The Director noted that 
gastrointestinal problems were more likely to occur in 
individuals with PTSD than in those without the disorder.   The 
Director did not discuss the basis for his statement or refer to 
any particular research.  The remainder of his statement 
addressed the psychiatric aspects of PTSD.  The Veteran submitted 
a January 2001 fact sheer from the National Institutes of Health 
in which the authors noted that physical symptoms including 
gastrointestinal distress are common in patients with PTSD.  The 
authors referred in a footnote to a study purported to address 
the biological effects of fear on the brain but did not discuss 
specific mechanisms.  None of the abstract or excerpt materials 
included the basis, methods, and cohorts used in the studies or 
the statistical techniques used to derive the general 
conclusions.  None addressed factors such as the severity of 
traumatic events, the delay in onset of symptoms, the effect of 
other non-military stressors, or other biological causes for the 
disease. 

In July 2010, the Board provided the complete claims file to 
physician specializing in forensic psychiatry at a medical 
university.  The physician noted a review of the claims file 
including the material submitted by the Veteran in 2005 and 2009 
as well as additional published medical literature on hiatal 
hernia, antidepressant medications, and stress in relationship to 
GERD.  The physician did not examine the Veteran.  The 
physician's report has been associated with the file and provide 
to the Veteran for review.  No response has been received.   

After review of the literature, the physician concluded that the 
Veteran's GERD was less likely than not caused by PTSD or its 
associated medications.  He noted that the literature did not 
show a causal relationship between PTSD and GERD.  He noted that 
there was some evidence that patients with chronic anxiety may 
experience more severe symptoms of GERD than other patients but 
that the amount of acid and the degree of damage to the esophagus 
has not been shown to be more severe.  He referred to literature 
for the proposition that anti-depressant medications do not cause 
GERD.  He also noted that the Veteran has a hiatal hernia that 
does cause GERD.  

The Board concludes that service connection for GERD is not 
warranted on a direct basis or as secondary to an inguinal hernia 
or PTSD.  The Veteran reports and the records show that the 
symptoms of GERD first manifested in 2001, many years after 
service.  There is no credible lay or medical evidence that GERD 
is related to the service-connected inguinal hernia.  The Board 
places greatest probative weight on the conclusion of the VA 
physician in 2005 who noted that the diseases involved completely 
separate portions of the gastrointestinal system.  

The Board acknowledges the Veteran's sincere belief that his 
symptoms of PTSD caused GERD.  However, a determination of the 
etiology of a gastrointestinal disease requires medical 
expertise.  As layperson, the Veteran's contention alone is not 
competent evidence.  See Bastian v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Lewinski, 2 Vet. App. 492 (1992). 

As noted above, the Board places very little probative weight on 
lay Internet research limited to downloading abstracts of 
articles that appear in summary to support a contention when 
there is no lay or medical analysis of the depth and validity of 
the research or the applicability of the study to the Veteran's 
specific case.  Although the physician did not comment directly 
on the VA fact sheet, the Board reviewed the sheet and the cited 
studies and notes that they are conditional and based on limited 
epidemiological research.  The Board acknowledges that the fact 
sheet was issued by a VA medical research center and that the 
authors of the cited studies are members of the faculty of a 
medical school.  Nevertheless, the Department of Veterans Affairs 
has not directed that the results of these studies be applied 
universally without consideration of the Veteran's individual 
history and symptoms.  The Veteran has not presented any medical 
assessment that applies the conclusions of these studies to the 
Veteran's specific case.  The Board places greatest probative 
weight on the opinion of the independent forensic psychiatrist 
who noted review of the cited studies and other medical 
literature as well as a complete review of this Veteran's medical 
history and provided a clear opinion with credible rationale.  
 
This physician concluded that the Veteran's GERD was not caused 
or aggravated by PTSD or the medications prescribed to treat 
PTSD.  The Board also places probative weight on the 2005 upper 
gastrointestinal study that showed that the Veteran has a hiatal 
hernia, a muscular defect that is directly related to reflux 
symptoms.  The Board also noted that although the Veteran's 
symptoms of PTSD were reportedly first experienced immediately 
after service and became more severe in recent years, his GERD 
first manifested in 2001 and has been well controlled since the 
onset with no impact on daily activities.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current GERD first manifested greater than one 
year after service and is not related to his active service or to 
PTSD or its associated medications.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" rule 
is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for sexual dysfunction is granted, subject to 
the legal criteria governing the payment of monetary benefits.

Service connection for hypertension is denied. 

Service connection for gastroesophageal reflux disease is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


